PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA, VA 22314


In re Application of: Romain NOSENZO, et al.
Serial No.: 15846289         
Filed: December 19, 2017
Docket: 509988US
Title: B-REP OF THE RESULT OF A TWO-AXIS 3D PRINTING PROCESS
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision on the petition filed March 2, 2021 under 37 CFR § 1.181 to invoke Supervisory Authority of the Commissioner and require Consideration of the Information Disclosure Statement Submitted February 18, 2021.

The petition is DISMISSED as Moot.

REVIEW OF FACTS

On December 2, 2020, the instant application was allowed by the Examiner.  On February 18, 2021, applicant submitted an Information Disclosure Statement in accordance with 37 CFR 1.97(d), including a statement in accordance with 37 CFR 1.97(e).  The instant petition, filed March 2, 2021, requests consideration by the examiner of the aforementioned IDS.   

ANALYSIS AND DECISION

On March 5, 2021, the examiner mailed a Supplemental Notice of Allowability (PTO-37) including an initialed copy of the February 18, 2021 IDS (PTO-1449) having the annotation “All References Considered except where lined through” at the bottom thereof.  As neither reference (AA and AW) are lined through, they have been considered by the examiner, as requested.

Accordingly, the petition is DISMISSED as Moot. 




Any inquiry concerning this decision should be directed to Brian Johnson at (571) 272-3595. 


/Brian Johnson/________
Brian Johnson, Quality Assurance Specialist
TC2100